Exhibit 10.1

NUCOR CORPORATION

2010 STOCK OPTION AND AWARD PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I   INTRODUCTION    1 ARTICLE II   DEFINITIONS    1
ARTICLE III   ELIGIBILITY    3 ARTICLE IV   AWARDS    3

Section 4.1.

  General    3

Section 4.2.

  Stock Options    3

Section 4.3.

  Restricted Stock    4

Section 4.4.

  Restricted Stock Units    4

Section 4.5.

  Stock Appreciation Rights    5

Section 4.6.

  Performance Shares    5

Section 4.7.

  Limitation on Vesting of Certain Awards    6

Section 4.8.

  Restrictive Covenants    6 ARTICLE V   AWARD AGREEMENTS    7

Section 5.1.

  General    7

Section 5.2.

  Required Terms    7 ARTICLE VI   STOCK SUBJECT TO THE PLAN    7

Section 6.1.

  Aggregate Limitation    7

Section 6.2.

  Canceled or Forfeited Awards    7

Section 6.3.

  Shares to be Used    8

Section 6.4.

  Limitations on Individual Awards    8 ARTICLE VII   ADMINISTRATION    8
ARTICLE VIII   ADJUSTMENTS UPON CHANGES IN CAPITALIZATION    8 ARTICLE IX  
AMENDMENT AND TERMINATION    9

Section 9.1.

  Amendment of Plan    9

Section 9.2.

  Termination of Plan    9

Section 9.3.

  Procedure for Amendment or Termination    9 ARTICLE X   MISCELLANEOUS    9

Section 10.1.

  Rights of Employees and Directors    9

Section 10.2.

  Compliance with Law    9

Section 10.3.

  Unfunded Status    10

Section 10.4.

  Limits on Liability    10 ARTICLE XI   EFFECTIVE DATE; DURATION OF THE PLAN   
10

 

i



--------------------------------------------------------------------------------

NUCOR CORPORATION

2010 STOCK OPTION AND AWARD PLAN

ARTICLE I

INTRODUCTION

The Company hereby adopts and establishes the Nucor Corporation 2010 Stock
Option and Award Plan to attract and retain Employees and Directors of
outstanding competence and to encourage and enable such Employees and Directors
to obtain a financial interest in the Company.

ARTICLE II

DEFINITIONS

For purposes of the Plan, the following terms shall have the following meanings:

(a) “Award” means an award made to a Participant pursuant to Article III.

(b) “Award Agreement” means an agreement described in Article IV between the
Company and a Participant setting forth the terms, conditions and limitations
applicable to the Award made to the Participant.

(c) “Beneficiary,” with respect to a Participant, means (i) one or more persons
as the Participant may designate as primary or contingent beneficiary in a
writing delivered to the Company or the Committee or (ii) if there is no such
valid designation in effect at the Participant’s death, the Participant’s
estate.

(d) “Board” means the Board of Directors of the Company.

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute, and applicable regulations.

(f) “Committee” means (i) with respect to Article VI, Awards to Employees, the
administration of such Awards and all other matters related to Awards to
Employees, the Compensation and Executive Development Committee of the Board or
such other committee or subcommittee as may be designated by the Board and
(ii) with respect to Awards to Directors, the administration of such Awards and
all other matters related to Awards to Directors, the Board.

(g) “Common Share” means a share of common stock, par value $0.40, of the
Company.

(h) “Company” means Nucor Corporation, a Delaware corporation.

(i) “Compete” means to engage in the design, research, development, manufacture,
marketing, sale or distribution of products that are the same as, or
substantially similar to, products that are being designed, researched,
developed, manufactured, marketed, sold or distributed by the Company or a
Subsidiary.

(j) “Director” means a person who is a member of the Board and who is not an
Employee.

 

1



--------------------------------------------------------------------------------

(k) “Disability” means “disability” or “disabled” as defined in any long-term
disability plan sponsored by the Company or a Subsidiary in which the
Participant participates. In the event the Participant does not participate in
any long-term disability plan sponsored by the Company or a Subsidiary means the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months. No Participant shall be considered
to have a Disability unless he or she furnishes proof of the existence thereof
in such form and manner, and at such times, as the Committee may require.

(l) “Employee” means any person, including a member of the Board, who is
employed by the Company or a Subsidiary.

(m) “Fair Market Value” of a Common Share means, on any given date, the closing
price of such Common Share as reported on the New York Stock Exchange composite
tape on such date, or if the Stock was not traded on the New York Stock Exchange
on such day, then on the next preceding day that the Stock was traded on such
exchange, all as reported by such source as the Committee may select.

(n) “Participant” means an Employee or Director who is awarded an Award by the
Committee.

(o) “Performance Objective” is defined in Section 4.6.

(p) “Performance Period” is defined in Section 4.6.

(q) “Performance Share” means an Award of a unit under Section 4.6 that is
valued by reference to the Fair Market Value of a Common Share.

(r) “Plan” means the Nucor Corporation 2010 Stock Option and Award Plan, as set
forth herein and as amended from time to time.

(s) “Restricted Stock” means an Award of Common Shares under Section 4.3 that
has certain restrictions attached to the ownership thereof.

(t) “Restricted Stock Unit” means an Award of a unit under Section 4.4 that
represents the right to receive one Common Share.

(u) “Restricted Stock Unit Account” means the individual bookkeeping account
maintained by the Company in the name of a Participant to record the
Participant’s Restricted Stock Units and other amounts awarded to the
Participant under Section 4.4.

(v) “Stock Appreciation Right” means an Award to benefit from appreciation in
the Fair Market Value of a Common Share made pursuant to Section 4.5.

(w) “Stock Option” means a right to purchase a Common Share made pursuant to
Section 4.2.

(x) “Subsidiary” means any corporation (other than the Company), limited
liability company, or other business organization in an unbroken chain of
entities beginning with the

 

2



--------------------------------------------------------------------------------

Company in which each of such entities other than the last one in the unbroken
chain owns stock, units, or other interests possessing fifty percent (50%) or
more of the total combined voting power of all classes of stock, units, or other
interests in one of the other entities in that chain.

ARTICLE III

ELIGIBILITY

Awards may be made to any Director or Employee who is designated as a
Participant from time to time by the Committee. The Committee shall determine
which Employees and Directors shall be Participants, the type of Award to be
made to each Participant, and the terms, conditions, and limitations applicable
to each Award not inconsistent with the Plan.

ARTICLE IV

AWARDS

Section 4.1. General. Awards shall include, and be limited to, those described
in this Article IV. The Committee may make Awards singly, in tandem, or in
combination with other Awards, as the Committee may in its sole discretion
determine.

Section 4.2. Stock Options. A Stock Option is a right to purchase a specified
number of Common Shares at a specified exercise price during such time as the
Committee shall determine, subject to the following:

(a) The exercise price per share of any Stock Option shall be no less than the
Fair Market Value per Common Share subject to the option on the date such Stock
Option is awarded.

(b) A Stock Option may be exercised for all (and not less than all) of the Stock
subject to the Stock Option by giving notice of exercise to the Company or an
agent designated by the Company to administer the exercise of Stock Options and
complying with such other exercise terms and procedures as the Committee may
specify.

(c) The term of each Stock Option shall not exceed ten (10) years.

(d) The exercise price of the Stock subject to the Stock Option may be paid, at
the discretion of the Committee, by delivery to the Company or its designated
agent of an irrevocable written notice of exercise form together with either
(i) irrevocable instructions to a broker-dealer to sell or margin a sufficient
portion of the shares as to which the Stock Option is to be exercised and to
deliver the sale or margin loan proceeds directly to the Company to pay the
exercise price, (ii) payment in full of the Stock Option exercise price in cash
or cash equivalent acceptable to the Committee, or (iii) a sufficient number of
Common Shares (delivered by attestation of ownership or actual delivery of one
or more share certificates) to pay the exercise price; provided that, any such
payment method will not be permitted to the extent to do so would result in
additional accounting expense to the Company.

(e) Stock Options awarded to an Employee may be incentive stock options intended
to qualify for special tax treatment under Section 422 of the Code,
non-qualified stock options not intended to so qualify or a combination of
incentive and non-qualified stock options.

 

3



--------------------------------------------------------------------------------

Section 4.3. Restricted Stock. Restricted Stock is Stock that is awarded to a
Participant subject to such terms, conditions, and restrictions as the Committee
deems appropriate, which may include, but are not limited to, restrictions upon
the sale, assignment, transfer, or other disposition of the Restricted Stock and
requirement of forfeiture of the Restricted Stock upon termination of employment
under certain specified conditions. The Committee may provide for the lapse of
any such term or condition or waive any such term or condition based on such
factors or criteria as the Committee may determine.

Section 4.4. Restricted Stock Units.

(a) A Restricted Stock Unit is a unit awarded to a Participant that represents
the Participant’s right to receive one Common Share. Each Restricted Stock Unit
awarded to a Participant shall be credited to a Restricted Stock Unit Account
established and maintained in the name of such Participant on the books and
records of the Company. Each Restricted Stock Unit awarded to a Participant
under this Plan shall be evidenced by an Award Agreement with the Company which
shall contain the terms and conditions applicable to the Restricted Stock Unit.

(b) Restricted Stock Units awarded to a Participant under the Plan shall become
vested in the Participant in accordance with the vesting schedule specified by
the Company on the date the Restricted Stock Units are awarded.

(c) The Award Agreement for the Award of Restricted Stock Units shall specify
whether dividend equivalents with respect to the Restricted Stock Units shall be
paid in cash to the Participant or deemed reinvested in additional Restricted
Stock Units. If the dividend equivalents are payable to a Participant in cash,
the Company shall pay to the Participant in cash, less applicable payroll and
withholding taxes, within thirty (30) days after the payment date of any cash
dividend with respect to the Stock, a dividend equivalent payment equal to the
number of Restricted Stock Units awarded to the Participant as of the record
date for such dividend multiplied by the per share amount of the dividend. If
the dividend equivalents are deemed reinvested in additional Restricted Stock
Units, the Company shall credit to the Participant’s Restricted Stock Unit
Account, within thirty (30) days after the payment date of any cash dividend
with respect to the Stock, that number of additional Restricted Stock Units
determined by dividing (i) the product of the total number of Restricted Stock
Units credited to the Participant’s Restricted Stock Unit Account as of the
record date for such dividend multiplied by the per share amount of the dividend
by (ii) the Fair Market Value of a Common Share on such record date. All
Restricted Stock Units credited to a Participant’s Restricted Stock Unit Account
to record the deemed reinvestment of dividend equivalents in accordance with
this Section 4.4(c) shall be fully vested when so credited.

(d) Unless an earlier payment date is specified in the Award Agreement for the
Participant’s Restricted Stock Units, the vested Restricted Stock Units credited
to a Participant’s Restricted Stock Unit Account shall be paid to the
Participant, or in the event of the Participant’s death, to the Participant’s
Beneficiary, no earlier than fifteen (15) days and no later than ninety
(90) days after the date the Participant terminates service as a member of the
Board or separates from service as an Employee, as applicable; provided,
however, in no event will distribution be made to a Participant who is a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i) and the
regulations thereunder, prior to the date which is six months after such
Participant’s separation from service or, if earlier, such Participant’s death.
The form of payment shall be one share of the Company’s common stock for each
Restricted Stock Unit credited to the vested portion of the Participant’s
Restricted Stock Unit Account and cash for any fractional unit.

 

4



--------------------------------------------------------------------------------

If permitted under the terms of the Award Agreement for the Participant’s
Restricted Stock Units and in accordance with procedures established by the
Committee, but in no event later than thirty (30) days after the date an
individual initially becomes a Participant under the Plan, the Participant may
elect a single sum payment of the Participant’s Restricted Stock Unit Account or
payment in installments over a term certain of either three (3) or five
(5) years. Any such election shall apply to a Participant’s entire Restricted
Stock Unit Account and shall be irrevocable. In the event a Participant fails to
make a valid method of payment election, distribution of the Participant’s
Restricted Stock Unit Account shall be made in a single sum payment of shares of
Company common stock and cash for any fractional unit credited to the Restricted
Stock Unit Account.

Section 4.5. Stock Appreciation Rights.

(a) A Stock Appreciation Right is an Award entitling an eligible Participant to
receive on the date of redemption an amount equal to the excess of the Fair
Market Value of a Common Share on the date of redemption over an amount set by
the Committee on the date of the Award that is no less than the Fair Market
Value of a Common Share on the date of Award.

(b) Each eligible Participant receiving a Stock Appreciation Right under the
Plan shall enter into an Award Agreement with the Company in a form specified by
the Committee agreeing to the terms and conditions of the Stock Appreciation
Right and such related matters as the Committee shall, in its sole discretion,
determine.

(c) The Company shall redeem all of the Stock Appreciation Rights in accordance
with the terms and conditions set forth in the Award Agreement. The redemption
price shall be equal to the amount described in Section 4.5(a). The Company
shall pay the amount due upon the redemption of Stock Appreciation Rights in the
form of cash, Stock or a combination thereof (as determined by the Committee);
provided, however, any Stock Appreciation Right, including one that entitles the
holder to a cash payment on redemption, shall have terms that ensure the
Participant shall not incur a tax penalty under Section 409A of the Code. Any
Stock used for the payment of Stock Appreciation Rights may be delivered to the
Participant subject to any restrictions deemed appropriate by the Committee.

Section 4.6. Performance Shares. Performance Shares may be awarded to a
Participant in such amount and upon such terms, and at any time and from time to
time, as shall be determined by the Committee. The vesting and payment of
Performance Shares shall be contingent upon the degree of attainment of such
performance goals (the “Performance Objectives”) over such period (the
“Performance Period”) as shall be specified by the Committee at the time the
Performance Shares are awarded. The Performance Objectives may be stated with
respect to (i) the Company’s pre-tax earnings, (ii) the Company’s pre-tax
earnings in relation to non-cash beginning assets (beginning assets less
beginning cash and short-term investments), (iii) the achievement by the
Company, a Subsidiary or an operating unit of stated objectives with respect to
return on equity, earnings per share, total earnings, return on capital or
return on assets, (iv) Fair Market Value, (v) revenues, (vi) total stockholder
return, (vii) operating earnings or margin, (viii) economic profit or value
created, (ix) strategic business criteria consisting of one or more objectives
based on meeting specified goals relating to market penetration, geographic
business expansion, cost targets, customer or employee satisfaction, human
resources management, supervision of litigation or information technology or
acquisitions or divestitures of subsidiaries, affiliates or joint ventures, or
(x) any combination of the foregoing. The targeted level or levels of
performance with respect to such business criteria may be established at such
levels and in such terms as the Committee may determine, in its discretion,
including in absolute terms, as a goal relative to performance in prior periods
(e.g., earnings growth), or as a goal compared to the performance of one or more
comparable companies or an index covering multiple

 

5



--------------------------------------------------------------------------------

companies. The terms and conditions of an Award of Performance Shares shall be
evidenced by an appropriate Award Agreement. The value of a Performance Share at
any time shall be equal to the Fair Market Value of a Common Share at such time.
During the course of a Performance Period, the Committee shall determine the
number of Performance Shares as to which the Participant has earned a right to
be paid pursuant to the terms of the applicable Award Agreement. The Committee
shall pay any earned Performance Shares as soon as practical after they are
earned in the form of cash, Stock or a combination thereof (as determined by the
Committee) having an aggregate Fair Market Value equal to the value of the
earned Performance Shares as of the date they are earned. Any Stock used for the
payment of earned Performance Shares may be delivered to the Participant subject
to any restrictions deemed appropriate by the Committee.

Section 4.7. Limitation on Vesting of Certain Awards. Subject to Section 4.8,
Restricted Stock and Restricted Stock Units awarded to a Participant who is an
Employee will vest over a minimum period of three years except in the event of
the Participant’s death, Disability or retirement, or in the event of a change
in control of the Company or other similar special circumstances. The foregoing
notwithstanding, (i) any Restricted Stock and Restricted Stock Units as to which
either the Award or vesting is based on, among other things, the achievement of
one or more performance conditions generally will vest over a minimum period of
one year except in the event of a Participant’s death, Disability or retirement,
or in the event of a change in control of the Company or other similar special
circumstances, (ii) a maximum of 100 shares of Restricted Stock may be awarded
to an Employee who is not an officer without minimum vesting if such award is
based on the length of the Employee’s continuous full-time service with the
Company and its Subsidiaries and (iii) up to three percent (3%) of the Common
Shares authorized under the Plan may be awarded as Restricted Stock or
Restricted Stock Units without any minimum vesting requirements. For purposes of
this Section 4.7, (i) a performance period that precedes the grant of an Award
shall be treated as part of the vesting period if the Participant has been
notified promptly after the commencement of the performance period that he or
she has the opportunity to earn the Award based on performance and continued
service, and (ii) vesting over a three-year period or one-year period will
include periodic vesting over such period if the rate of such vesting is
proportional (or less rapid) throughout such period.

Section 4.8. Restrictive Covenants.

(a) An Award Agreement may require, as determined by the Committee in its sole
discretion, that in the event a Participant, at any time during the
Participant’s employment with the Company and for a period of up to two
(2) years thereafter, directly or indirectly (whether for compensation or
otherwise), alone or as an agent, principal, partner, officer, employee,
trustee, director, stockholder or in any other capacity, owns, manages,
operates, joins, controls or participates in the ownership, management,
operation or control of, or furnishes any capital to, or is connected in any
manner with, or provides any services as a consultant for, any business which
Competes with the Company or a Subsidiary, the Participant shall (i) immediately
forfeit any portion of the Award subject to the Award Agreement that is then
outstanding and (ii) return to the Company the economic value of the Award
subject to the Award Agreement that was realized or obtained by the Participant
since the date that is six (6) months before the date of the Participant’s
action as described in this section.

(b) An Award Agreement may also require, as determined by the Committee in its
sole discretion, that for a period of up to two (2) years from the date of
termination of employment, in the event the Participant who received the Award
subject to the Award Agreement, on his or her own behalf or on behalf of any
person, firm or company, directly or indirectly, solicits or offers employment
to any person who has been employed by the Company or a Subsidiary at any time
during the six (6) months immediately preceding such solicitation or

 

6



--------------------------------------------------------------------------------

solicits, contacts or attempts to influence any “Customer” or “Prospective
Customer” of the Company to alter its business with the Company or to conduct
business with another business which Competes with the Company or a Subsidiary,
the Participant shall (i) immediately forfeit all of the Award subject to the
Award Agreement that is then outstanding and (ii) return to the Company the
economic value of the Award subject to the Award Agreement that was realized or
obtained by the Participant since the date that is six (6) months before the
date of the Participant’s solicitation under this section. “Customer” means any
customer of the Company with whom the Participant or the Participant’s direct
reports had significant contact during the six (6) month period preceding the
Participant’s termination of employment. “Prospective Customer” means any person
or entity targeted by the Company as a potential user of the Company’s products
or services, and whom the Participant or the Participant’s direct reports
participated in the solicitation of during the six (6) month period preceding
the Participant’s termination of employment.

ARTICLE V

AWARD AGREEMENTS

Section 5.1. General. Each Award under this Plan shall be evidenced by an Award
Agreement setting forth the number of Common Shares subject to the Award and
such other terms and conditions applicable to the Award as are determined by the
Committee.

Section 5.2. Required Terms. In any event, Award Agreements shall include, at a
minimum, explicitly or by reference, the following terms:

(a) An Award may not be assigned, pledged, or otherwise transferred except by
will or by the laws of descent and distribution. During the lifetime of a
Participant, an Award (including any Stock Option) may be exercised or
surrendered only by such Participant.

(b) A provision describing the treatment of an Award in the event of the
retirement, Disability, death, or other termination of a Participant’s
employment as an Employee or service as a Director, including but not limited to
terms relating to the vesting, time for exercise or surrender, forfeiture, or
cancellation of an Award in such circumstances.

(c) A provision that a Participant shall have no rights as a stockholder with
respect to any Stock subject to an Award until the date the Participant becomes
the holder of record of such Stock. Except as provided in Article VIII, no
adjustment shall be made for dividends or other rights, unless the Award
Agreement specifically requires such adjustment, in which case grants of
dividend equivalents or similar rights shall not be considered to be a grant of
any other shareholder right.

ARTICLE VI

STOCK SUBJECT TO THE PLAN

Section 6.1. Aggregate Limitation. Subject to the adjustment provisions of
Article VIII hereof, beginning on the Effective Date, there is hereby reserved
for issuance under the Plan 15,500,000 Common Shares.

Section 6.2. Canceled or Forfeited Awards. The Committee may adopt reasonable
counting procedures to ensure appropriate counting, avoid double counting and
make adjustments in the aggregate number of shares available under Section 6.1
above or otherwise specified in the Plan or in any Award

 

7



--------------------------------------------------------------------------------

hereunder if the number of Common Shares actually delivered differs from the
number of Common Shares previously counted in connection with an Award. Common
Shares subject to an Award that is canceled, expired, forfeited, settled in cash
or is otherwise terminated without a delivery of Stock to a Participant will
again be available for future Awards. Common Shares withheld in payment of the
exercise price or taxes relating to an Award or surrendered in payment of any
exercise price or taxes relating to an Award shall constitute Common Shares
delivered to a Participant and shall not be available for future Awards under
the Plan. This Section 6.2 shall apply to the number of shares reserved and
available for incentive stock options only to the extent consistent with
applicable Treasury Regulations relating to incentive stock options under
Section 422 of the Code.

Section 6.3. Shares to be Used. The Common Shares which may be issued pursuant
to an Award under the Plan may be authorized but unissued Stock, treasury Stock
or Stock that may be acquired, subsequently or in anticipation of the
transaction, in the open market to satisfy the requirements of the Plan.

Section 6.4. Limitations on Individual Awards. No Participant who is an Employee
may own (directly or indirectly), at the date of an Award under the Plan, more
than two percent (2%) of the total combined voting power or value of all classes
of stock of the Company or a Subsidiary. No Participant who is a Director may
own (directly or indirectly), at the date of an Award under the Plan, more than
one percent (1%) of the total combined voting power or value of all classes of
stock of the Company or a Subsidiary. The maximum number of Common Shares with
respect to which Awards may be awarded to an Employee during a calendar year is
400,000.

ARTICLE VII

ADMINISTRATION

The Plan shall be administered by the Committee. The Committee shall have all of
the powers necessary to enable it to properly carry out its duties under the
Plan. Not in limitation of the foregoing, the Committee shall have the power to
construe and interpret the Plan and to determine all questions that shall arise
thereunder. The Committee shall have such other and further specified duties,
powers, authority and discretion as are elsewhere in the Plan either expressly
or by necessary implication conferred upon it. The Committee may appoint such
agents, who need not be members of the Committee, as it may deem necessary for
the effective performance of its duties, and may delegate to such agents such
powers and duties as the Committee may deem expedient or appropriate that are
not inconsistent with the intent of the Plan to the fullest extent permitted
under Delaware General Corporation Law (“DGCL”) Section 157 and related
applicable DGCL Sections. The decision of the Committee or any agent of the
Committee upon all matters within the scope of its authority shall be final and
conclusive on all persons.

ARTICLE VIII

ADJUSTMENTS UPON CHANGES

IN CAPITALIZATION

In the event of a reorganization, recapitalization, Stock split, Stock dividend,
exchange of Stock, combination of Stock, merger, consolidation or any other
change in corporate structure of the Company affecting the Stock, or in the
event of a sale by the Company of all or a significant part of its assets, or
any distribution to its stockholders other than a normal cash dividend, the
Committee shall make appropriate adjustment in the number, kind, price and value
of shares of Stock authorized by this Plan and any adjustments to outstanding
Awards, per person Award limits and performance goals as it determines
appropriate so as to prevent dilution or enlargement of rights.

 

8



--------------------------------------------------------------------------------

ARTICLE IX

AMENDMENT AND TERMINATION

Section 9.1. Amendment of Plan. The Board has the right, at any time and from
time to time, to amend in whole or in part any of the terms and provisions of
the Plan and any or all Award Agreements under the Plan to the extent permitted
by law for whatever reason(s) the Company may deem appropriate; provided,
however, that any amendment is subject to stockholder approval if the amendment
(i) increases the aggregate number of Common Shares that may be issued under the
Plan (other than an adjustment pursuant to Article VIII), (ii) materially
expands the class of individuals eligible to become Participants, (iii) expands
the types of awards available under the Plan, (iv) materially extends the term
of the Plan, (v) materially changes the method of determining the exercise price
of a Stock Option, or (vi) otherwise is considered a “material revision”
pursuant to Section 303A.08 of the Listed Company Manual of the New York Stock
Exchange (“NYSE”). No amendment shall, without a Participant’s consent,
adversely affect any rights of such Participant under any Award outstanding at
the time such amendment is made. Without the approval of the stockholders of the
Company, neither the Board nor the Committee will amend or replace previously
awarded Stock Options or Stock Appreciation Rights in a transaction that
constitutes a “repricing,” as such term is used in Section 303A.08 of the Listed
Company Manual of the NYSE. Neither the Board nor the Committee shall have any
authority to waive or modify any other terms of an Award after the Award has
been awarded to the extent the waived or modified term would be mandatory under
the Plan for any Award newly awarded at the date of the waiver or modification.
Notwithstanding the preceding, the Board may amend or modify the Plan or any
outstanding Award to the extent necessary to cause the Plan or such Award to
comply with the requirements of Sections 409A(a)(2), (3) and (4) of the Code (as
amended by the American Jobs Creation Act of 2004) and any rules or regulations
issued thereunder by the United States Department of the Treasury.

Section 9.2. Termination of Plan. The Company expressly reserves the right, at
any time, to suspend or terminate the Plan and any or all Award Agreements under
the Plan to the extent permitted by law for whatever reason(s) the Company may
deem appropriate, including, without limitation, suspension or termination as to
any Subsidiary, Employee, class of Employees or Director.

Section 9.3. Procedure for Amendment or Termination. Any amendment to the Plan
or termination of the Plan shall be made by the Company by resolution of the
Board and shall not require the approval or consent of any Subsidiary,
Participant, or Beneficiary in order to be effective to the extent permitted by
law. Any amendment to the Plan or termination of the Plan may be retroactive to
the extent not prohibited by applicable law.

ARTICLE X

MISCELLANEOUS

Section 10.1. Rights of Employees and Directors. Status as an eligible Employee
or Director shall not be construed as a commitment that any Award will be made
under the Plan to such eligible Employee or Director or to eligible Employees or
Directors generally. Nothing contained in the Plan (or in any other documents
related to this Plan or to any Award) shall confer upon any Employee or Director
any right to continue in the employ or service of the Company or any Subsidiary
or constitute any contract or limit in any way the right of the Company to
change such person’s compensation or other benefits or to terminate the
employment or service of such person with or without cause.

Section 10.2. Compliance with Law. No Stock distributable pursuant to this Plan
shall be issued and delivered unless the issuance and delivery complies with all
applicable legal requirements

 

9



--------------------------------------------------------------------------------

including, without limitation, compliance with the provisions of applicable
state securities laws, the Securities Act of 1933, as amended from time to time,
or any successor statute, the Securities Exchange Act of 1934, as amended from
time to time or any successor statute, and the requirements of the market
systems or exchanges on which the Company’s Stock may, at the time, be traded or
listed.

Section 10.3. Unfunded Status. The Plan shall be unfunded. Neither the Company,
any Subsidiary, nor the Board shall be required to segregate any assets that may
at any time be represented by Awards made pursuant to the Plan. Neither the
Company, any Subsidiary, the Committee, nor the Board shall be deemed to be a
trustee of any amounts to be paid under the Plan.

Section 10.4. Limits on Liability. Any liability of the Company or any
Subsidiary to any Participant with respect to an Award shall be based solely
upon contractual obligations created by the Plan and the Award Agreement.
Neither the Company nor any Subsidiary nor any member of the Board or the
Committee, nor any other person participating in any determination of any
question under the Plan, or in the interpretation, administration or application
of the Plan, shall have any liability to any party for any action taken or not
taken in good faith under the Plan. To the extent permitted by applicable law,
the Company shall indemnify and hold harmless each member of the Board and the
Committee from and against any and all liability, claims, demands, costs, and
expenses (including the costs and expenses of attorneys incurred in connection
with the investigation or defense of claims) in any manner connected with or
arising out of any actions or inactions in connection with the administration of
the Plan except for such actions or inactions which are not in good faith or
which constitute willful misconduct.

ARTICLE XI

EFFECTIVE DATE; DURATION OF THE PLAN

The Plan shall be effective as of May 13, 2010 provided it is ratified and
approved by the stockholders of the Company on such date. The Plan shall
terminate and no Awards may be made under the Plan after June 30, 2020. Awards
made on or before June 30, 2020 shall remain valid in accordance with their
terms notwithstanding the termination of the Plan on June 30, 2020.

 

10